Citation Nr: 0600680	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-12 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent, from June 24, 1998 to August 16, 2000, for the post-
operative residuals of status post fractures of L2 and L3 
with deformity of the third vertebral body.  

2.  Entitlement to a disability rating in excess of 30 
percent, from August 16, 2000, for the post-operative 
residuals of status post fractures of L2 and L3 with 
deformity of the third vertebral body.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which denied a rating in excess of 
10 percent for the veteran's service-connected residuals of 
anterior fractures of L2 and L3, with status post surgical 
insertion of a Harrington rod.  

In July 2001, the RO increased the rating for the veteran's 
low back disability to 20 percent from June 24, 1998.  In 
October 2002, the RO increased the rating to 30 percent from 
August 16, 2000.  

In March 2004, the veteran appeared and testified at a 
videoconference personal hearing before the undersigned 
Veterans Law Judge.  During the hearing, it was agreed that 
the evaluation of the thoracic spine was not being appealed.  

In July 2004, the Board remanded the case.  In July 2004, the 
RO wrote to the veteran and asked her to submit any 
additional evidence or identify care providers so VA could 
obtain current health care information.  In August 2004, the 
veteran replied that she received all of her care from VA.  
In September 2004, examinations of the veteran, requested in 
the Board remand, were completed.  In June 2005, the RO 
considered the evidence of record and issued a supplemental 
statement of the case.  In as much as the provisions of the 
Board's July 2004 remand have been complied with, the Board 
now proceeds with its review of the appeal.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran's claim to reopen the evaluation of her 
service-connected back disability was received on June 24, 
1998.  

3.  There is a demonstrable deformity of vertebral body L3 
due to a service-connected fracture.  

4.  In addition to the vertebral deformity, the veteran's 
service-connected low back disorder is manifested by 
arthritis and disc disease, with pain and limitation of 
motion; however, it is not productive of more than moderate 
limitation of motion of the lumbar spine, limitation of 
flexion of the thoracolumbar spine to 60 degrees or less, or 
more than moderate intervertebral disc syndrome, nor is it 
manifested by  severe disability with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward beding in a standing position.  

5.  The overwhelming preponderance of the evidence shows that 
the veteran's residuals of anterior fractures of L2 and L3, 
with status post surgical insertion of a Harrington rod, to 
include a vertebral deformity and degenerative changes, is 
not manifested by incapacitating episodes of symptoms having 
a total duration of at least 2 weeks during the past 12 
months, any incapacitating episodes necessitating bedrest 
prescribed by a physician, or any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  

6.  The service-connected surgical scar in the low back 
region is well healed, not ulcerated or unstable, and not 
tender or painful.    




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the post-
operative residuals of status post fractures of L2 and L3 
with deformity of the third vertebral body, but no more than 
30 percent, from June 24, 1998, to August 15, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5285, 5292, 5293, 5295 (prior to September 
26, 2003, to include amendments to Code 5293, effective from 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237, 5242, 5243 (2005).  

2.  The criteria for a rating in excess of 30 percent for the 
post-operative residuals of status post fractures of L2 and 
L3 with deformity of the third vertebral body have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7, 4.40, 4.45, 4.59 and 
Diagnostic Codes 5285, 5292, 5293, 5295 (prior to September 
26, 2003, to include amendments to Code 5293, effective from 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5237, 5242, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed her claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the July 1999, July 2001, and 
October 2002 rating decisions on appeal, the August 1999 
statement of the case (SOC), and various supplemental 
statements of the case (SSOCs), including the most recent 
dated in June 2005, adequately informed her of the 
information and evidence needed to substantiate all aspects 
of her claim.

Letters dated in March 1999, May 1999, and July 2000 
requested evidence from the veteran.  Letters dated in April 
2003, July 2004, and August 2004, informed the veteran of the 
VCAA's implementing regulations, including that VA would 
assist her in obtaining government or private medical or 
employment records, provided that she sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decisions on appeal were entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The April 2004 VCAA notice letter 
requested, "[p]lease tell us whether there is any additional 
information or evince that you think will support your 
claim."  In a letter dated in July 2004, the RO asked, 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The same request was made in 
August 2004.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran has been afforded multiple 
orthopedic and neurological examinations that were thorough 
in nature.  These evaluations were adequate for rating 
purposes for the entire period of time at issue.  The case 
was remanded by the Board to provide the most recent 
examination.  Under such circumstances, there is no duty to 
provide another examination or a medical opinion as the 
record contains sufficient medical information to decide the 
claim discussed below.  Id.

During the pendency of her claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  She has failed to 
identify any sources of additional outstanding evidence or 
indicate that she was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to her 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

There has been a change in the rating criteria during the 
pendency of this claim.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria.  The new rating 
criteria are not retroactive and can only be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 100 percent disabling with cord 
involvement, bedridden, or requiring long leg braces.  
Without cord involvement; abnormal mobility requiring a neck 
brace (jury mast), the disability was rated at 60 percent.  
In other cases, the disability was rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
Part 4, Code 5285 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 23, 2002, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Effective September 23, 2002, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months, the disability 
will be rated at 60 percent; 
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12, 
the disability will be rated at 40 percent; 
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  
Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. Part 4, Code 5243 (2005).  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be, in pertinent part, as follows, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2005).  

Background

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  Normally, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Private medical records show that, in September 1989, while 
the veteran was on active service, she was hospitalized 
following an injury.  In October 1989, a fracture 
dislocation, L2-L3, was surgically treated with a posterior 
spine fusion with a Harrington compression rod.  

The veteran completed her active service in May 1991 and 
filed her claim in June 1991.  An October 1991 rating 
decision granted a 10 percent evaluation, under diagnostic 
codes 5292, 5285, for an anterior fracture L2-L3.  

On June 24, 1998, the veteran's claim for a higher evaluation 
was received.  She reported excruciating low back pain 
radiating into her upper back, which limited her daily 
activities.  She wrote that she was unable to sit for more 
than 15 minutes without experiencing severe back pain, or to 
stand more than 10 minutes.  She reported losing time from 
work because of back pain.  

The RO obtained VA clinical notes, from January 1993 to 
February 1999.  These notes reflect continuing complaints of 
back pain, without sufficient information to rate the extent 
of the disability.  In November 1996, it was reported that 
the veteran had episodes of low back pain, which she treated 
with Motrin.  Similar information was recorded in September 
1997.  In June 1998, the veteran complained of low back pain 
with a burning sensation.  Pain included the right hip and 
both shoulders.  There was no extremity weakness or 
paresthesias, or bowel or bladder changes.  Examination 
showed no midline tenderness.  Straight leg raising was 
negative, bilaterally.  There was paravertebral lumbosacral 
tenderness with palpable spasm.  Heel and toe walking, 
squatting and rising were intact.  The deep tendon reflexes 
were 2+ in both upper extremities and 2-3+ in both lower 
extremities.  Sensation as intact to light touch.  Motor 
responses were 5/5.  The right hip had a full range of motion 
without palpable tenderness.  Pain was elicited with active 
abduction in the groin region and lateral aspect of the hip.  

A VA physical therapy note, dated in October 1998, shows the 
veteran had a full active range of forward flexion, deviation 
to the right on backward bending, 85 percent right side 
bending and 75 percent left side bending.  Bilaterally, 
strength from L2 to S2 was 5, except for the left S1, which 
was 4/5.  Sensation was grossly intact to light touch.  
Examination of the reflexes showed knee and ankle jerks were 
2+, bilaterally.  It was the assessment that the veteran's 
low back pain had worsened.  

A VA examination was conducted in May 1999.  The veteran 
provided a history of her injury, treatment and symptoms.  
She complained of upper and lower back pain.  The back pain 
reportedly went down the left leg and produced shooting pains 
on the medial side of the lower leg.  This occurred an 
average of once every two weeks and lasted about four days.  
The pain was increased by prolonged walking, sitting, or 
standing, as well as lifting more than 30 pounds.  The 
examiner found tenderness on the left lower thoracic 
paraspinal and right and left lumbosacral paraspinal muscles.  
The range of thoracolumbosacral spine motion was associated 
with pain in all directions.  Forward bending was 95 degrees, 
lateral bending was 35 degrees to the right and 45 degrees to 
the left.  Extension was 25 degrees.  Lateral rotation was 30 
degrees to the left and right.  Straight leg raising was 
negative, bilaterally.  No focal weakness was noted.  There 
were no sensory deficits.  Posture and gait were normal.  
Considering the issues raised in the DeLuca case, the 
examiner assigned an additional 15 degree loss of range of 
motion on flexion and rotation, because of impaired 
endurance, excess fatiguability, weakness and incoordination.  

The report of the May 1999 VA X-rays shows that findings were 
consistent with a mild compression fracture of the L3 
vertebral body with mild anterior wedging noted.  There was 
orthopedic fixation rod in place extending along the 
posterior elements from L2 through L4.  

A VA clinical note of November 1999 shows that the veteran 
had chronic low back pain and that a transcutaneous 
electrical nerve simulator (TENS) unit helped with the pain.  

The report of the August 2000 VA examination shows that the 
history of the veteran's injury was reviewed.  She complained 
of constant back pain.  Pain limited sitting and standing.  
Bending, pushing and pulling made the pain worse.  The back 
reportedly fatigued easily and had flare-ups every two weeks.  
The veteran's gait was reciprocal and symmetrical.  There was 
no tenderness of spasm.  Straight leg raising was negative.  
The range of motion was as follows:  forward bending was 75 
degrees with pain across the lower back; lateral bending, 
left and right was 30 degrees with pain across the lower 
back; extension was 20 degrees with pain across the lower 
back.  The examiner commented that she would assign an 
additional 10 to 15 degrees loss of flexion because of flare-
ups and pain with repeated use.  It was the doctor's opinion 
that there was no additional loss of range of motion because 
of impaired endurance, weakness, or incoordination.  

The report of the October 2001 VA examination shows that the 
veteran's medical records were reviewed.  It was noted that, 
since her previous examination, she had a shoulder injury at 
work and continued to have symptoms.  She reported continued 
pain in the lumbosacral area.  It was said to radiate upwards 
as well as toward the tailbone.  Pain was reported to be in 
the 4 to 5/10 range and constant.  Treatment include Motrin, 
heat and a TENS unit, as well as stretching, walking and 
weight lifting.  Her back was found to have a 16 centimeter 
scar which was well-healed and nontender.  There was no 
scoliosis, paralumbar spasm, or pain on palpation.  Forward 
flexion was 60 degrees.  Extension was normal at 35 degrees.  
Lateral side bending was 20 degrees without pain.  Rotation 
was 20 degrees, also without pain.  Sitting, her legs 
outstretched to 90 degrees with no guarding.  Deep tendon 
reflexes were symmetrical with the toes down going.  
Sensation was intact to pinprick and touch.  The diagnosis 
was lumbosacral spine, compression fracture requiring open 
reduction, internal fixation, well-healed nontender cicatrix, 
limitation of motion and discomfort.  It was noted that X-ray 
studies were compatible with prior injury and surgery.  

VA clinical notes from October 1998 to September 2002 were 
printed in October 2002.  They do not contain sufficient 
information to rate the disability.  In October 1998, ankle 
jerk reflexes were 2+.  In January 1999, it was noted that 
there were no leg symptoms.  In November 1999, it was noted 
that the veteran had had physical therapy and was continuing 
her exercises.  In March 2002, it was reported that the 
veteran's chronic low back pain was being treated with 
ibuprofen, heat and a TENS unit.  

In March 2004, the veteran presented sworn testimony to the 
undersigned Veterans Law Judge, through a videoconference 
hearing.  She told of increased pain, as well as pain 
involving the neck, upper back, and stomach.  She had 
alternating diarrhea and constipation and was frequently 
tired.  She used her TENS unit twice a week.  She experienced 
throbbing pain radiating down her left lower extremity.  VA 
medical records were introduced in conjunction with the 
hearing and the veteran waived initial review by the RO.  

The Board remanded the case for examination of the veteran.  
The report of the September 2004 VA orthopedic examination 
shows the veteran's medical history and claims folder were 
reviewed.  She reported daily low back pain and a charley-
horse type feeling in the left hip.  She told of pain on a 
daily basis with flare-ups of pain one time a week, when she 
is more active, or has to do heavy work, bending, lifting or 
carrying.  Symptoms increased with weather changes.  
Treatments included a TENS unit and medication.  She reported 
that she became fatigued easily.  Her ability to bend, lift 
and carry was decreased.  She worked out, gently, at a gym 
three times a week.  

The examiner noted a well-healed scar, posteriorly, 
consistent with surgery.  It was longitudinal, 16 
centimeters, over the mid to lower aspect of the spine.  The 
texture was smooth.  There was no adherence to underlying 
tissues.  There was no tenderness to the scar.  There was no 
elevation, depression or ulceration.  

Range of motion of the lumbar or thaoracolumbar spine was as 
follows: Flexion to 80 degrees; extension to 30 degrees; 
lateral bending to 30 degrees, bilaterally; and rotation to 
20 degrees, bilaterally.  Mildly increased pain was noted 
with repeated motion.  No gross fatigability or weakness was 
seen, but there was increased pain with resisted motion and 
some mild incoordination on motion was seen.  It was the 
impression that the veteran had lumbar spine degenerative 
disease and disc disease, status post fusion.  The examiner 
would assign an additional 5 degrees loss in lumbar flexion, 
in consideration of DeLuca issues.  The examiner expressed 
the opinion that the veteran had degenerative disc disease 
related to, caused by, or aggravated by the service-connected 
problem with the lumbar spine, L2 and L3 regions.  

The September 2004 VA X-rays were read as showing Harrington 
rods bridging L2 and L3.  There was no significant loss of 
height when compared to the vertebral segments from L2 to S1.  
There was evidence of a very subtle anterior compression 
deformity of L3 when compared to the adjacent vertebral 
segments.  The loss of anterior height of L3 when compared to 
L4 was approximately 20 percent.  

The September 2004 VA neurological examination considered the 
veteran's medical history.  She reported back pain, as well 
as problems with her neck and thoracic spine.  She denied 
bowel or bladder incontinence.  She told of morning 
stiffness.  On her worse days, she had pain in the lumbar 
area and then cramps into the buttocks on both sides, 
especially the right.  She felt shooting pain into the 
buttocks but not down the thigh or calf.  She reported foot 
and knee pain.  Motor examination showed normal tone.  There 
was no drift to outstretched arms and no atrophy.  Strength 
was 5/5 in the upper and lower extremities.  Sensory 
examination was intact to pin, vibration, light touch, 
position, and temperature.  There was no abnormal sensation 
over the chest.  Upper extremity coordination was normal.  
She was able to tandem walk and to walk on her toes and 
heels.  A standing Romberg sign was negative.  She moved 
about quickly.  She did not have an antalgic gait, move 
slowly, or have any guarding.  Reflexes were 2+ at biceps, 
brachioradialis, triceps, knee jerks, ankle jerks, and both 
toes were down going.  X-rays were reviewed.  There was mild 
anterior wedging from the compression fracture of L3 with 
some focal kyphosis at that level.  There was moderate loss 
of disc space at that level and to a lesser degree at L1-L2.  
There were no subluxations.  The diagnosis was lumbar 
degenerative joint disease.  Given that the veteran had a 
loss of disc height, it was likely that there were 
abnormalities of the disk at the L2-L3 level.  Since that 
level corresponded to the level of her injury, it was as 
likely as not that degenerative changes at that level were 
secondary to the fracture of her back.  The examiner further 
noted that she did not have any findings of cord compression 
and currently did not have any sciatica, although she had 
experienced some in the left leg in the past.  There was no 
numbness or weakness over the abdomen, chest or either leg.  
In the doctor's opinion, the veteran's urologic and 
gastrointestinal symptoms appeared to be unrelated to her 
back condition.  

Analysis

A July 2001 rating decision assigned a 20 percent rating 
effective the date the veteran's claim to reopen was received 
on June 24, 1998.  The 20 percent rating was granted by 
concluding that the veteran had a moderate limitation of 
motion.  The next higher rating based on limitation of lumbar 
spine motion, 40 percent was denied because a severe 
limitation was required for the next higher evaluation.  See 
38 C.F.R. Part 4, Code 5292 (2003) above.  The Board has 
reviewed the limitations of motion set forth in the above 
background material and agrees that even considering the 
additional limitations associated with 38 C.F.R. §§ 4.40 and 
4.45, as per DeLuca, the findings do not approximate a severe 
limitation of motion.  38 C.F.R. § 4.7 (2005).  While the 
veteran may feel that a higher rating is warranted, the 
findings of the trained medical professionals are 
significantly more probative in determining the extent of the 
disability.  Here, examinations in May 1999, August 2000, 
October 2001 and September 2004 repeatedly show a limitation 
of motion which is no more than moderate even with the 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  
As to this latter point, examiners were very specific as to 
the additional limitation of motion caused by such factors as 
pain, weakness, fatigue, etc.  The percentages provided, 
between 10 and 15 percent, simply do not add up to the degree 
of limitation of motion needed to assign a rating in excess 
of 20 percent based on such limitation under the applicable 
rating criteria.

However, the rating criteria in effect at the time of the 
first rating decision on the current claim, in July 1999, as 
well as the July 2001 rating decision provided a 10 percent 
additional rating for demonstrable deformity of a vertebral 
body.   See 38 C.F.R. Part 4, Code 5285 (2003) above.  The 
X-rays for the May 1999 VA examination, as well as all X-rays 
since, have demonstrated a deformity of vertebral body L3.  
Therefore, an additional 10 percent should be assigned.  This 
was addressed by a decision review officer in an October 2002 
decision; however, he did not extend the rating back to the 
date of claim.  The Board does so at this time, because it is 
clear that the deformity is of long standing and was 
undoubtedly present when the veteran reopened her claim on 
June 24, 1998.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2005).  

The rating criteria in effect as of September 23, 2003 do not 
provide an additional 10 percent rating for demonstrable 
deformity of a vertebral body.  The next higher rating, 40 
percent, requires that forward flexion of the thoracolumbar 
spine be limited to 30 degrees or less; or, that there be 
favorable ankylosis of the entire thoracolumbar spine.  The 
VA examinations consistently show that, even considering the 
DeLuca factors, the limitation of forward flexion does not 
approximate 30 degrees.  38 C.F.R. § 4.7.  It was 80 degrees 
on the most recent examination, in September 2004.  Again, 
the additional loss of motion attributed to the factors noted 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca do not add up to enough 
of a loss of lumbar or thoaracolumbar motion to support a 
higher rating.  The examination findings support a 20 percent 
rating based on loss of motion plus 10 percent for a 
vertebral deformity.  Consequently, the Board must conclude 
that the medical findings provide a preponderance of evidence 
against the claim for a rating in excess of 30 percent based 
upon limitation of motion and a vertebral deformity.   

Higher ratings under the new rating criteria could also be 
assigned if there was ankylosis or bony fixation.  That has 
not been demonstrated in this case.  It has not been 
diagnosed on any examination or demonstrated on X-ray 
studies.  

The Board has considered rating the disability as an 
intervertebral disc syndrome.  Prior to September 26, 2003, a 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which required a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  The medical reports show that 
there is no sciatic neuropathy or muscle spasm.  Ankle jerks 
are present and normal.  There are no significant neurologic 
findings which would support a finding of more than moderate 
intervertebral disc syndrome.  

It is pertinent to note that intervertebral disc syndrome "is 
a group of signs and symptoms due to nerve root irritation 
that commonly includes back pain and sciatica (pain along the 
course of the sciatic nerve) in the case of lumbar disc 
disease, and neck and arm or hand pain in the case of 
cervical disc disease.  It may also include scoliosis, 
paravertebral muscle spasm, limitation of motion of the 
spine, tenderness over the spine, limitation of straight leg 
raising, and neurologic findings corresponding to the level 
of the disc."  VAOPGCPREC 36-97 at Note 2.  Thus, separate 
ratings are not warranted for intervertebral disc syndrome 
and limitation of motion. 

Effective September 23, 2002, intervertebral disc syndrome 
can be rated on incapacitating episodes.  However, the 
medical evidence does not show that the veteran's low back 
disability is manifested by incapacitating episodes of 
symptoms having a total duration of at least 2 weeks during 
the past 12 months, or any incapacitating episodes 
necessitating bedrest prescribed by a physician.  Under 
current regulation, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  There is no claim or evidence that 
the veteran's back disorder has required bed rest prescribed 
by a physician.  So there is no evidence to rate the 
disability on the basis of incapacitating episodes.  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 20 percent disabling if there were muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  The evidence does not show symptoms which would 
approximate the criteria for a higher rating under this code.  

The Board has also considered assigning an additional rating 
for the surgical scar.  The September 2004 VA examination, as 
well as other reports confirm that the scar is well-healed, 
not ulcerated or unstable.  It is not tender.  Thus, there is 
no basis for a compensable rating for the scar.  38 C.F.R. 
§ 4.118 (2005).  

In summary, there is a demonstrable deformity of vertebral 
body L3 due to a service-connected fracture.  In addition to 
the vertebral deformity, the veteran's service-connected low 
back disorder is manifested by arthritis and disc disease, 
with pain and limitation of motion.  However, it is not 
productive of more than moderate limitation of motion of the 
lumbar spine, limitation of flexion of the thoracolumbar 
spine to less 60 degrees or less, or more than moderate 
intervertebral disc syndrome, nor does it more nearly 
approximate severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, or marked limitation of forward beding in a standing 
position.  

The overwhelming preponderance of the evidence shows that the 
veteran's residuals of anterior fractures of L2 and L3, with 
status post surgical insertion of a Harrington rod, to 
include a vertebral deformity and degenerative changes, are 
not manifested by incapacitating episodes of symptoms having 
a total duration of at least 2 weeks during the past 12 
months, any incapacitating episodes necessitating bedrest 
prescribed by a physician, or any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  

In view of the foregoing, the Board finds that the criteria 
for a 30 percent rating for the post-operative residuals of 
status post fractures of L2 and L3 with deformity of the 
third vertebral body, but no more than 30 percent, from June 
24, 1998, to August 15, 2002, have been met.  38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45 and Diagnostic Codes 5285, 
5292, 5293, 5295 (prior to September 26, 2003, to include 
amendments to Code 5293, effective from September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242, 5243 (2005).  

However, the criteria for a rating in excess of 30 percent 
for the post-operative residuals of status post fractures of 
L2 and L3 with deformity of the third vertebral body have not 
been met.  Id.

On the question of whether a rating in excess of 30 percent 
is warranted, the Board finds that, as the preponderance of 
the evidence is against this aspect of the claim, the benefit 
of the doubt doctrine is not for application in the instant 
case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see the 
August 1999 statement of the case and the July 2001 rating 
decision), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected low back disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 30 percent, from June 24, 1998 to 
August 16, 2000, for the post-operative residuals of status 
post fractures of L2 and L3 with deformity of the third 
vertebral body, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A disability rating in excess of 30 percent, for the post-
operative residuals of status post fractures of L2 and L3 
with deformity of the third vertebral body, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


